Citation Nr: 1614992	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-41 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to residuals of a left knee meniscal tear.

2. Entitlement to service connection for a left hip disorder, to include as secondary to residuals of a left knee meniscal tear.

3. Entitlement to service connection for a left leg condition to include as secondary to residuals of a left knee meniscal tear.

4. Entitlement to service connection for an acquired psychiatric disorder, including major depression, to include as secondary to residuals of a left knee meniscal tear.

5. Entitlement to service connection for migraine headaches, to include as secondary to residuals of a left knee meniscal tear.

6. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1970 to January 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In October 2014, the Board remanded the claim for additional development and adjudicative action. 

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in July 2014.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As to the issue of entitlement to service connection for migraine headaches, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


FINDINGS OF FACT

1. A left hip disorder was not demonstrated while on active duty.

2. The Veteran's current left hip disorder is not related to his active military service or his service-connected residuals of a left knee meniscal tear.

3. A left leg disorder was not demonstrated while on active duty.

4. The Veteran does not have a current left leg disorder.

5. A back disorder was not demonstrated while on active duty.

6. The Veteran's current back disorder is not related to his active military service, arthritis of the spine was not comepnsably disabling within a year of his separation from active duty, and any current back disorder is not related to service-connected residuals of a left knee meniscal tear.

7. An acquired psychiatric disorder was not demonstrated while on active duty.

8. The Veteran's current acquired psychiatric disorder is not related to his active military service, a psychosis was not comepnsably disabling within a year of his separation from active duty, and any current psychiatric disorder is not related to his service-connected residuals of a left knee meniscal tear.

9.  Residuals of a left knee meniscal tear are not manifested by recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1. A left hip disorder was not incurred in or aggravated by service and such a disorder was not caused and is not aggravated by residuals of a left knee meniscal tear. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 2015).

2. A left leg disorder was not incurred in or aggravated by service and such a disorder was not caused and is not aggravated by residuals of a left knee meniscal tear. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

3. A low back disorder was not incurred in or aggravated by service, arthritis of the spine may not be presumed to have been so incurred, and a back disorder was not caused and is not aggravated by residuals of a left knee meniscal tear. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 3.310 (2015).

4. An acquired psychiatric left hip disorder was not incurred in or aggravated by service, a psychosis may not be presumed to have been so incurred, and an acquired psychiatric disorder was not caused and is not aggravated by residuals of a left knee meniscal tear. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

5. The criteria for a rating in excess of 10 percent for residuals of a left knee meniscal tear have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2007 and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A psychosis and arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed all service treatment records and all available VA medical records.  These records do not include any opinion linking a left hip disorder, left leg disorder, back disorder, or acquired psychiatric disorder to service or to the Veteran's service-connected residuals of a left knee meniscal tear.  They do not reveal competent evidence of left hip or leg disorder, or competent evidence of either compensably disabling psychosis or arthritis affecting any pertinent joint within a year of the appellant's separation from active duty.  

While the service medical records note the Veteran complained of an injury during basic training and the aggravation of a prior knee injury in service, and while the appellant now reports that he has had left hip, left leg, and back pain since active duty, without competent evidence linking current left hip, left leg, back, and acquired psychiatric disorders to service, the benefits sought on appeal cannot be granted.   In this regard, while the appellant is competent to report his history of a painful back, left hip, and left leg since active duty, he is not competent to state that his current left hip contusion, left leg complaints, thoracolumbar degenerative arthritis, and thoracolumbar intervertebral disc syndrome are due to his military service or caused by or permanently aggravated by residuals of a left knee meniscal tear.  Further, while the Veteran is competent to report his psychiatric complaints, he is not competent to state that his acquired psychiatric disorder is due to his military service or permanently aggravated by residuals of a left knee meniscal tear.  

The available competent medical evidence is relevant in that following a December 2014 VA examination a VA physician opined  that it was less likely than not that the appellant's left leg, hip and back disorders were due to his knee disorder since degenerative joint disease and residuals of a meniscal tear do not cause lumbar degenerative disc disease, and because it was more likely that the appellant's underlying back disorder was causing radiating pain down to the buttock and into the hip and leg.  Finally, following a December 2014 VA psychiatric examination an opinion was offered that the claimant's depressive disorder was not caused or aggravated by his left knee disorder, to include medications used for that disability.  Rather, the examiner opined that the Veteran's depressive disorder had to do with such nonservice connected disorders as diverticulitis, prostate cancer, and residuals of a stroke.  There is no competent evidence to the contrary.  Given the foregoing the Board finds that the preponderance of the most probative and competent evidence is against the claims.  Hence, entitlement to service connection for a low back disorder, a left hip disorder, a left leg disorder, and an acquired psychiatric disorder is denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.3.303, 3.307, 3.309, 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


Increased Disability Rating for Residuals of a Left Knee Meniscal Tear

Service connection for residuals of a left knee meniscal tear was granted effective December 2006 and a 10 percent evaluation was assigned.

A rating in excess of 10 percent for residuals of a left knee meniscal tear is warranted if the Veteran has ankylosis, recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.  38 C.F.R. § 4.71a.

At VA examinations conducted in October 2011 and December 2014, as well as during numerous outpatient VA visits, there was no evidence of left knee ankylosis, recurrent subluxation, lateral instability, knee flexion was not limited to 30 degrees or greater, and knee extension was not limited to 15 degrees or greater.  Indeed, the October 2011 examination revealed pain free and full extension to zero degrees, and flexion to 100 degrees.  Hence, as there was some degree of motion in each plane of movement there was no evidence of ankylosis.  Moreover, the October 2011 examiner found no evidence of effusion, significant atrophy, and both Lachman's and McMurray's signs were negative.  The examiner specifically found no subluxation or instability.  Likewise a December 2014 VA examination specifically revealed full left knee extension to zero degrees, and flexion to 120 degrees with no additional functional loss or loss of motion following repetitive use.  There was no evidence of recurrent left knee subluxation or lateral instability.  Therefore, the benefit sought on appeal is denied. 

The Board considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's left knee disability and his symptomatology. The overall disability picture with respect to residuals of a left knee meniscal tear does not show any significant impairment beyond that contemplated by the 10 percent rating. There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation. There is no evidence of any more severe functional or occupational impairment during the period on appeal. As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity. Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the rating schedule, the assigned scheduler rating is, therefore, adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee meniscal tear is denied.


REMAND

The Veteran's October 2014 Board Remand directed that he be provided a VA medical examination by a neurologist for his claim of service connection for migraine headaches. The Veteran's December 2014 VA medical examination for his claimed migraine headaches was performed by a VA physician who is not a neurologist. Therefore, the Veteran must be afforded an additional VA medical examination by a neurologist.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with a neurologist to evaluate his claim of entitlement to service connection for migraine headaches. The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability. A complete rationale for any opinions expressed must be provided. The report should set forth all complaints, findings, and diagnoses relating to the Veteran's headaches and provide a rationale for all conclusions reached. 

Specifically, the examiner should provide an opinion as to whether it is as at least as likely as not that any diagnosed headache disorder is caused or permanently aggravated by the Veteran's left knee meniscal tear residuals, to include any medication used to treat that disorder.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that she/he must discuss the Veteran's self-reported history.  The physician is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

2. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


